Citation Nr: 0808820	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-20 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
injury.

2.  Entitlement to service connection for stomach problems.  

3.  Entitlement to service connection for chest pain, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for otitis externa.

5.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1993 and served in the Army National Guard from 
November 1993 to June 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In his June 2004 substantive appeal, the veteran requested a 
BVA hearing at his local RO in front of a Member of the 
Board.  In January 2006, the veteran waived his right to an 
in-person hearing in favor of a videoconference hearing.  The 
veteran was scheduled for an October 2007 hearing, and he was 
sent hearing notices in September 2007 and October 2007.  The 
veteran did not report for his hearing.  In November 2007, 
the veteran notified VA that he was withdrawing his hearing 
petition because he had returned to active duty and was 
stationed in Germany.  He requested to reserve his right to 
request a hearing at a later date.  

Records indicate that the veteran returned to active duty 
service in March 2007.  The veteran is notified that VA would 
not be precluded from reconsidering any of his claims if 
additional service medical records, either from this new 
period of service or from earlier periods of military 
service, are produced.

The issues of entitlement to service connection for otitis 
externa and pseudofolliculitis barbae are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  The veteran's service medical records do not demonstrate 
that he suffered a cervical spine injury during service, 
there is no evidence of arthritis within one year of 
separation, and post-service medical records do not suggest a 
causal connection between post-service accidents and a 
current neck disability.

3.  There is no evidence that the veteran suffered from a 
chronic stomach disability during service, nor is there 
evidence of a relationship between any current disability and 
service.

4.  There is no evidence of a current disability that is 
manifested by chest pain.


CONCLUSIONS OF LAW

1.  A cervical spine disability is not related to active 
military service, nor may arthritis be presumed to have been 
so incurred.   38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  The criteria for entitlement to service connection for a 
stomach disability have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for entitlement to service connection for 
chest pain, to include as due to an undiagnosed illness, have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in 
November 2005, February 2006, and July 2006.  These letters 
advised the veteran of the information necessary to 
substantiate his claims and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the November 2005 letter applied to 
the veteran's stomach claim, the February 2006 letter applied 
to all of his claims, and the July 2006 letter applied to his 
cervical spine claim.  In addition, these letters expressly 
told the veteran to provide any relevant evidence in his 
possession.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A 
June 2002 informed the veteran of the types of evidence that 
were needed in order to establish a disability claim based on 
Gulf War service.

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
Unfortunately, adequate notice for all of the claims decided 
herein was first provided in February 2006, after the March 
2003 rating decision.  

However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
supplemental statement of the case.  See Mayfield  v. 
Nicholson, No. 2007-7130, 2007 WL 2694606 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

In this case, proper notice was given to the veteran prior to 
review of the claims in a June 2007 supplemental statement of 
the case.  The veteran has also been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notice.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
private medical records, employment records, and VA 
examination reports from April 2000, December 2002, and 
August 2006.  There is no pertinent, outstanding evidence 
that requires further development.  Therefore, the duty to 
notify and assist having been met, the Board turns to the 
analysis of the veteran's claims on the merits.

Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
active military, naval, or air service or, if pre-existing 
such service, was aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or 
air service includes any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training during which 
the individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2007).  Full-time duty performed by members of the National 
Guard of any state is considered active duty for training.  
38 C.F.R. § 3.6(c)(3).  Duty (other than full-time duty) 
performed by a member of the National Guard of any state is 
considered inactive duty training.  38 C.F.R. § 3.6(d)(4).  

Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, such as 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307 , 3.309.  To prevail on the 
issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Cervical Spine

The veteran has claimed entitlement to service connection for 
a cervical spine disability and has cited an in-service motor 
vehicle accident as the cause of this disability.  The 
veteran's service medical records reflect that the veteran 
was in an accident in March 1992.  The only injury that is 
reported to have been sustained in this accident, however, is 
a right knee injury that occurred when the veteran hit his 
knee on the dashboard.  There are also indications that the 
veteran experienced low back and ankle pain as a result of 
this accident.  There is, however, no suggestion that the 
veteran injured his neck at this time.  In addition, the 
veteran's service medical records contain no record of the 
veteran ever having complained of, or sought treatment for, a 
neck problem at any other point while he was in service.  Nor 
do the veteran's post-service medical records reflect that he 
had arthritis within one year of separation, which would have 
entitled him to presumptive service connection.  
Specifically, an April 1998 radiology report found the 
veteran's cervical spine to be normal.

The Board also notes that the competent evidence of record 
indicates that the veteran injured his neck as a result of an 
on-the-job accident in October 1999.  In an October 1999 
claim to the Workers' Compensation Court, the veteran stated 
that he injured his "[h]ead, neck, back, left shoulder, arm, 
wrist, [and] left side buttock" in an accident that occurred 
when the truck he was driving "locked up while turning and 
went into a ditch."  The veteran noted the date of this 
accident and that his injury resulted from a single incident 
rather than cumulative injury.  Several doctors' statements 
that were submitted in connection with the Workers' 
Compensation claim opine that the veteran's subsequent neck 
disability resulted from the October 1999 accident.  The 
Board specifically notes a Medical Statement of Ability to 
Work that was submitted by one of the veteran's doctors to 
the Oklahoma Employment Security Commission.  In this 
statement, the veteran's doctor maintained that the veteran's 
condition had existed since October 8, 1999.  None of these 
private medical records reference a neck injury that occurred 
in service.  

Because there is no evidence of an in-service cervical spine 
injury, and because post-service medical records indicate 
that the veteran's current cervical spine disability resulted 
from a post-service accident, service connection must be 
denied.

Stomach Problems

The veteran has also claimed entitlement to service 
connection for stomach problems.  With respect to this claim, 
the Board notes that the veteran's service medical records 
contain only three reports of the veteran having complained 
of nausea, vomiting, or an upset stomach.  The first of 
these, from October 1991, reflects that the veteran may have 
experienced nausea, vomiting, diarrhea, or abdominal pain in 
connection with a muscle strain in his low back.  A March 
1993 record indicates the veteran sought treatment for 
vomiting and chills that were assessed to be symptoms of a 
possible viral syndrome.  In June 1994, the veteran 
complained of an upset stomach that he thought was caused by 
his food.  The veteran was given Mylanta, and he did not seek 
follow-up treatment for an upset stomach.  There is no 
evidence indicating that any of these instances were symptoms 
of a chronic stomach disability.

The August 2006 VA examination report noted that the veteran 
had a history of increased gas and bloating with intake of 
dairy products and also some diarrhea by taking juice.  The 
examiner stated that these symptoms were consistent with 
lactose intolerance, but that the veteran's examination and 
labs were all within normal limits.  The examiner did not 
diagnose a chronic disability and did not link any current 
symptoms to the veteran's military service.  Therefore, in 
the absence of a current, chronic disability that is related 
to military service, service connection for stomach problems 
must be denied.


Chest Pain

The veteran has also claimed entitlement to service 
connection for chest pains.  His service medical records 
reflect complaints of chest pain in August 1997.  The August 
1997 symptoms were related to a left shoulder injury that 
occurred when the veteran was playing basketball.  A March 
1997 chest radiographic report found no evidence of active 
cardiopulmonary disease, but it did note mild prominence of 
the ascending aorta, which it stated may represent 
differences in positioning and film technique.  It noted that 
further history would be helpful and recommended follow-up in 
three months if indicated.  There is no evidence that follow-
up was necessary.  Chest congestion from a virus is noted in 
September 1990.  An August 1996 chest x-ray noted that there 
was no acute disease.  

After service, the veteran was noted to have chest pain in 
October 1997 after he collided with another athlete.  This 
was determined to be a bruise of the serratus anterior 
without functional sequelae.  The veteran was assigned a home 
program for analgesia and it was noted that no further 
follow-up with physical therapy was needed.  

Radiology reports from December 1997 reflect that the 
veteran's lungs were clear and well-expanded and his heart 
was normal.  No acute pulmonary disease was demonstrated.  

In June 2003, the veteran presented at a VA medical center 
with three-minute episodes of non-exertional one-sided chest 
pain which radiated to his left arm with no associated 
symptoms.  The veteran stated that he was very active and ran 
on a regular basis with no chest pain.  The note from this 
appointment indicates there was a negative cardiac workup 
with no risk factors.  The veteran was told to return if his 
symptoms worsened or did not improve.  There is no evidence 
of further treatment.

According to the August 2006 VA examination report, the 
veteran denied a history of chest pain.  No disability that 
is manifested by chest pain was diagnosed.

In summary, the veteran's service medical records do not 
indicate that he suffered from a chronic disability that was 
manifested by chest pain while he was in service.  After 
service, he experienced an isolated instance of chest pain 
and has not been diagnosed with a current disability that is 
manifested by chest pain.  Based on the lack of an in-service 
disability and the lack of a current disability, service 
connection on a direct basis must be denied.

Even though a claim may fail on a direct basis, presumptive 
service connection may also be considered for Persian Gulf 
veterans who exhibit objective indications of a qualifying 
chronic disability.  A qualifying chronic disability is 
defined as a chronic disability resulting from any of the 
following: (A) an undiagnosed illness; (B) a medically 
unexplained chronic multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; or (C) 
from any diagnosed illness which the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  See 38 U.S.C.A. § 1117 
(West 2002 & Supp. 2006).  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2006.  By history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis. 

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  
Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has been 
expanded to include 'medically unexplained chronic 
multisymptom illness,' such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  38 C.F.R. § 3.317(a)(2)(i).

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Persian Gulf theater 
of operations from January 1991 to May 1991.  Therefore, he 
had active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  

However, presumptive service connection is not warranted in 
this case, as the medical evidence of record does not 
establish the existence of a current disability that is due 
to an undiagnosed illness.  As discussed above, the medical 
evidence of record does not establish that the veteran 
suffers from a current disability that is manifested by chest 
pains.  Pertinent law and regulations specifically limit 
entitlement to service connection to disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Court 
has stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In the absence of a current disability, there can 
be no undiagnosed illness.  Therefore, without a current 
disability, the claim of entitlement to service connection 
for chest pain, to include as due to an undiagnosed illness, 
must be denied.


ORDER

Entitlement to service connection for a cervical spine injury 
is denied.

Entitlement to service connection for stomach problems is 
denied.  

Entitlement to service connection for chest pain, to include 
as due to an undiagnosed illness, is denied.


REMAND

The veteran's service medical records reflect that he was 
diagnosed with otitis externa in each ear during his active 
duty service.  His VA medical records reflect that he was 
treated for right ear otitis externa in September 2001.  This 
claim was not addressed in the August 2006 VA examination 
report, and there is no etiology opinion of record.  
Therefore, the Board believes that a remand for the purpose 
of scheduling a VA examination is warranted.

Likewise, the Board notes that the veteran's service medical 
records reflect that he was treated for pseudofolliculitis 
barbae in January 1993.  This condition was also noted during 
his August 2006 VA examination.  Because there is no etiology 
opinion of record, the Board believes that this claim should 
be remanded so that an opinion may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination with an individual with the 
appropriate expertise to diagnose and 
determine the etiology of any current ear 
disability, to include any possible otitis 
externa.  The veteran's claims file must 
be made available to and be reviewed by 
the examiner.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  

The examiner is asked to diagnose any 
current ear disability and to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any such disability was 
incurred in or aggravated during service.  
In rendering this opinion, the examiner 
should specifically account for the 
veteran's relevant medical history, 
including the in-service and post-service 
reports of otitis externa.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

2.  The veteran should be afforded an 
examination with an individual with the 
appropriate expertise to diagnose and 
determine the etiology of the veteran's 
claimed pseudofolliculitis barbae.  The 
veteran's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  

The examiner is asked to diagnose any 
current skin disability, to include 
pseudofolliculitis barbae, and to provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any such disability was 
incurred in or aggravated during service.  
A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the AMC must 
readjudicate the issues on appeal.  If any 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


